UMB FUND SERVICES, INC. 803 West Michigan Street Milwaukee, Wisconsin 53233 (414) 299-2000 August 6, 2013 Securities and Exchange Commission 100 F. Street N.E. Washington, D.C.20549 Re: Bragg Capital Trust (333-85850; 811-21073) Filing Pursuant to Rule 30b2-1 and Section 24(b) under the Investment Company Act of 1940 Ladies and Gentlemen: On behalf of the above-referenced registered investment company, transmitted herewith for filing pursuant to Rule 30b2-1 and Section 24(b) under the Investment Company Act of 1940, as amended, is the Funds’ Form N-CSR for the annual period ended May 31, 2013.Questions regarding this filing may be directed to the undersigned at (414) 299-2000. Sincerely, /s/Constance Dye Shannon Senior Vice President and General Counsel Encl.
